On April 10, 1991, the Defendant was sentenced to twelve (12) years with two (2) years suspended for the revocation of Deviate Sexual Conduct. The defendant shall not be eligible for parole until he completes the sex offender treatment program at the Prison. Credit is given for time served from 12/20/90 to 4/10/91 and credit is given for time served on probation from 8/12/85 through 9/26/89.
On September 25,1992, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and represented himself. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division is here to consider the sentence which was imposed by Judge Michael Keedy. This board has the authority to increase the sentence, to leave it as is, or to reduce it. In the event that the Board would decide the alternative to increase the sentence, the proceedings will be stayed, an attorney would be appointed, and the proceedings would be rescheduled for a later date. In the event that the Board determines the sentence will remain as is or reduce it, the Board will go ahead with that decision. The defendant acknowledged that he understood this and stated that he did not want to proceed. He requested that his petition be dismissed at this time with the right to refile.
IT IS HEREBY ORDERED THAT the petition for Sentence Review shall be dismissed without prejudice. Upon showing of good cause, the petitioner can reapply for Sentence Review at a later date.
Hon. Ed McLean, Chairman, Hon. Thomas M. McKittrick, and Hon. G. Todd Baugh, Judges.